Citation Nr: 0411323	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether the veteran has submitted new and material evidence in 
order to reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO which determined that 
the veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for PTSD.   

The issue of service connection for PTSD is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  A Board decision in October 1999 denied the veteran's claim of 
entitlement to service connection for PTSD.

2.  Evidence submitted subsequent to the October 1999 decision 
bears directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim 
for service connection for PTSD.










CONCLUSIONS OF LAW

1.  The Board's September 1999 decision is final as to the claim 
for service connection for PTSD. 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 (2003).

2.  New and material evidence sufficient to reopen the veteran's 
claim of service connection for PTSD has been submitted. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty in the United States and Europe 
from July 1970 to January 1972.  He had a "secret" security 
clearance in service, and was promoted from Private- E1 to 
Specialist-E4 without incident.  He received the Good Conduct 
Medal, along with other awards and decorations, and there is 
nothing in his DA Form 20 (Enlisted Qualification Record) which 
suggests that he was ever the subject of disciplinary action.

When the veteran was examined for service induction in September 
1969, his blood pressure was found to be 120/80.  No psychiatric 
abnormalities were noted during that examination, or on follow-up 
physical inspection in July 1970.  On an associated medical 
history form, the veteran indicated that he had had difficulty 
reading in school.

In December 1971, while in Germany, the veteran was found to have 
elevated blood pressure.  The clinical impression was that he had 
mild essential hypertension.

When the veteran was examined for separation from service in early 
January 1972, a diagnosis of essential hypertension was noted.  He 
was found to be normal from a psychiatric standpoint, and a 
digital rectal examination was also noted to be normal.  The 
veteran wrote on the report of the examination that he was in good 
health.  Later that same month, on the day immediately preceding 
the date of his discharge from service, he checked a box on a form 
indicating that there had been no change in his medical condition 
since the time of his separation examination.

In January and March 1972, the veteran filed claims for service 
connection for hypertension and a right leg disability.  He made 
no mention of an inservice assault in those applications, or when 
he was examined by VA in February and March 1972.  It was noted in 
the report of the latter examination that no psychiatric or 
personality problems were found.  

In April 1972, the RO granted service connection for hypertension 
and residuals of a stress fracture of the left tibia, and assigned 
zero percent (noncompensable) evaluations.  

VA treatment records, dated from June 1973 to February 1975, 
obtained in response to his application for benefits, show that he 
was seen for hypertension on several occasions.  Neither the 
veteran's claim, nor the associated VA records, contain any 
mention of an assault in service or psychiatric difficulties.  In 
April 1974, it was noted that he had been living with a girlfriend 
and that he felt "happy" in those arrangements.

Soon thereafter, in early April 1975, the veteran presented for VA 
treatment.  He reported feeling anxious about his claim for 
benefits having been denied.  He offered no physical complaints, 
but indicated that he had been out of work and needed money.  
Later that same month, he reported that the medication he had been 
taking for hypertension made him feel "tense."  Subsequent VA 
records, dated from July 1975 to January 1977, reflect continuing 
treatment for hypertension, but contain no further reference to 
the veteran's complaints of anxiety or tension.

In August 1977, the RO received from a United States Senator a 
letter written by the veteran's then-present spouse.  She 
asserted, among other things, that the veteran had been suffering 
from depression, nervous tension, and "a complete personality 
change" due to medication he had been taking for hypertension.

A VA examination report, dated in August 1985, shows that the 
veteran reported a history of depression, irritability, insomnia, 
impotence, nausea, and anxiety secondary to anti- hypertensive 
medication.  He also reported that since the onset of hypertension 
he had been experiencing anxiety aside from that which he 
attributed to drugs.  The clinical impression was that he had 
hypertension requiring medication.

In June 1994, the veteran filed a claim of service connection for 
"stress[-]related diabetes due to my service[-]connected 
hypertension with renal stenosis and job stress."  Subsequent 
medical records, dated from late 1994 to early 1996, show that he 
reported having problems with anxiety, depression, headaches, 
nightmares, fatigue, irritability, obsessional thinking, 
compulsive behavior, and memory loss, among other things.  He said 
that his job had been very stressful, and indicated that he had 
experienced stress and anxiety as a result of his employer's 
refusal to pay unemployment compensation.  He described his 
problems as chronic, having lasted for three years or more, and 
reported being fearful about his health.  It was noted that he had 
used alcohol heavily in the past, but that he had not used it for 
about the last eight or ten years.  It was also noted that he 
believed he had a multiple personality disorder, and that he was 
interested in uncovering any history of trauma he may have had.  
Examinations revealed that he was anxious, appeared vigilant, and 
had problems with memory and concentration.  It was also noted 
that he had numerous stressors in his life, including 
unemployment, chronic illness, and somatic complaints.  Diagnoses 
included major depression, generalized anxiety disorder, dysthymic 
disorder, obsessive compulsive disorder, reading retardation, 
questionable dyslexia, and PTSD.

In May 1996, the veteran filed a claim of service connection for 
PTSD, and for a disability manifested by memory loss, depression, 
and anxiety.  An outpatient evaluation treatment report, dated in 
June 1996, shows that the veteran sought treatment for problems 
associated with anxiety, depression, relationships, and memory 
loss.

During a VA psychiatric examination, conducted in July 1996, the 
veteran complained of a long history of feeling sad, hopeless, and 
helpless, with low energy and occasional loss of appetite and 
sleep, and occasional obsessive thoughts about dying, losing 
control, or having something terrible happen to him.  He reported 
that he had been diagnosed with multiple personality disorder, and 
described the characteristics of each of his personalities.  He 
reported that he had been sexually abused by a schoolmaster from 
ages 11 to 15, and said that he had been raped and abused by 
military police officers (MPs) during service.  He said that he 
had done well in service despite the sexual abuse, and indicated 
that after he had left the military and gone home, he had had no 
traumatic memories of that time.  On mental status examination, 
his mood was minimally anxious and sad, his affect was somewhat 
blunted, and his thought process was somewhat concrete.  The final 
psychiatric diagnoses were dysthymia, multiple personality 
disorder, and history of alcohol dependence.  The examining 
physician opined that the veteran did not present, or qualify for, 
diagnoses of major depression, anxiety disorder, psychotic 
illness, or PTSD.

VA treatment records, dated in August and September 1996, show 
that the veteran was evaluated for hypertension and memory 
problems.  In August 1996, it was noted that he had difficulty 
with recall of names and spelling, but that his "old" memory 
seemed intact.  It was further noted that he had been treated for 
anxiety, questionable PTSD, and "personality split" brought on by 
anxiety.  In September 1996, it was noted that his blood pressure 
was elevated due to anxiety at work.

The report of a VA neuropsychological evaluation, conducted in 
September and October 1996, shows that the veteran recounted a 
highly complex personal history involving a first marriage that 
had broken up due to his depression and alcohol use, difficult 
relationships with his wife and children from that marriage, and a 
second marriage that was also troubled.  He also reported being 
involved in a highly complex relationship with another man who was 
reported to be a well- known case of multiple personality 
disorder, and indicated that he was becoming convinced that he 
himself had such a disorder.  As evidence of such a disorder, he 
pointed to the fact that he had had a homosexual relationship 
while in service, and that he experienced irresistible compulsions 
to go to places which put him into contact with homosexuals.  He 
also reported that he had had suicidal ideation, and expressed his 
belief that he possessed supernatural powers in that he was able 
to bring out the "alters" in people with multiple personality 
disorder.  It was the examiners' conclusion that, although the 
veteran tended to exaggerate his symptoms, he was clearly in 
distress, had genuine difficulties with memory and reading, and 
suffered from impaired social judgment and processing problems 
when organizing complex stimuli.  It was the examiners' further 
conclusion that the veteran probably did not have a multiple 
personality disorder, but that he did demonstrate a borderline 
personality organization with histrionic features and some 
delusional thought content.

A January 1997 report prepared by a fee-basis psychiatrist, Dr. A. 
L. shows that the veteran sought treatment for clarification of 
issues relating to a potential multiple personality disorder.  The 
report shows that the veteran believed that such a disorder may 
have started when he was sexually abused in service.  He 
complained of memory loss and neurological problems due to stroke, 
and indicated that he had had a learning disability since 
childhood.  He also reported that he had had a lot of difficulty 
adjusting to basic training, and that he had felt apprehensive 
about being sent to Germany because of his difficulty reading and 
writing in English, but that he had nevertheless thrived in 
service as a truck driver.  He said that he began using alcohol in 
service, that his personality "[redacted]" took over (to whom Dr. L. 
indicates the veteran has delegated his unacceptable sexual 
tendencies), that he was raped by MPs on several occasions, and 
that, as a result, he "felt he was a different person."  He 
reported that he had also been sexually abused as a child by his 
brother and a scoutmaster but, although abused, he had felt good 
that "he belonged to a group" where other children were involved.  
Dr. L. concluded that the veteran functioned in three styles of 
relating, with a fun-loving, gregarious personality manifesting 
when he is comfortable, a passive-aggressive withdrawal 
manifesting when he is stressed, depressed, and guilty, and a 
mature, thoughtful, capable, and caring personality manifesting at 
other times.  Dr. L. opined that these three styles had become 
differentiated as personalities, and that it was because of this 
split in compartments of relating that the veteran experienced 
chronic dysthymia and anxiety.  Dr. L. further opined that this 
personality adaptation had occurred in the veteran's earlier 
years-it was noted that he had had a sexual relationship with his 
brother, that those homosexual role choices had been reinforced in 
the veteran's adolescence when a boy scout leader re-engaged the 
homosexuality, and that it became more reinforced when, during 
service, his alcoholism fueled his acting-out tendencies and 
military guards apprehended him and exploited his weaknesses.  Dr. 
L. also noted that the veteran had developed "anxiety[-]related 
hypertension" in service, "yet the psychiatric anxiety[-]related 
genesis of his hypertension was never recognized as the cause of 
his disability."  The final psychiatric diagnoses noted in the 
report were dysthymia, multiple personality disorder, and history 
of alcohol dependence.

In July 1997, Dr. L. prepared a report pertaining to the veteran's 
progress in therapy. In that report, Dr. L. indicated that, 
although the veteran had been making progress is his 
relationships, he still seemed to have underlying problems related 
to trauma in service.  Dr. L. indicated that the veteran had 
suffered repeated rape, threats, and harassment at the hands of 
MPs while stationed in Germany, and that he had begun to abuse 
alcohol and to avoid being on base as a result.  Dr. L. further 
indicated that the veteran had tried to forget those experiences 
by blocking them out of his mind, but that, as he had become 
increasingly confident, he had begun to recall the events and 
think about their long-term impact on his life.  Dr. L. indicated 
that the veteran had reported recurrent distressing recollections 
of these events, and revised the diagnoses for the veteran's 
condition to dysthymic disorder and PTSD.

Later in December 1997, another report was received from Dr. L.  
Dr. L. indicated that "blocked" memories of trauma in service had 
resurfaced during the course of the veteran's therapy, that the 
veteran had described the trauma, and that he had reported that he 
had left the base when possible to protect himself from exposure 
to his abusers.  Dr. L. reaffirmed his opinion that the veteran 
had PTSD, and indicated that the diagnosis was corroborated, in 
part, by the veteran's problems with rectal bleeding.  In that 
regard, Dr. L. stated, "A number of procedures have failed to 
definitively account for the medical basis for these bleedings 
which have coincided with nightmares of being raped, as 
experienced during his days of service."

In a February 1998 report, Dr. L. reiterated that, over the past 
year, the veteran had been recovering repressed memories of 
traumatic experiences in service.  Dr. L. opined that the veteran 
had a complex form of chronic PTSD, and indicated that symptoms of 
multiplicity, obsessive compulsive disorder, depression, anger, 
anxiety, and nightmares could be explained as manifestations of 
that condition.  Dr. L. also indicated that the veteran 
experienced rectal bleedings of uncertain cause.

During a hearing held at the RO later that same month, the veteran 
testified that he had recovered memories of inservice trauma 
during his treatment with Dr. L.  He testified that no report of 
these traumatic incidents had ever been filed, that he had not 
told anyone about them until he began treatment with Dr. L., and 
that he did not recall the names of the persons involved.  He also 
testified that he thought that he had done well in service in 
terms of evaluations, conduct, and efficiency, inasmuch as he had 
received a Good Conduct Medal, and that he believed he had had a 
high security clearance.  The veteran's representative asserted 
that none of the examiners who had seen the veteran had questioned 
the truthfulness of his allegations.

A June 1998 VA record shows that Dr. L. had been treating the 
veteran for psychiatric difficulties for several years.  In a 
November 1998 letter, Dr. L. indicated that he had been treating 
the veteran for PTSD "which seems to be related to traumatic 
experiences which occurred during the patient's years of military 
service."

During a Board hearing held at the RO in May 1999, the veteran 
testified that, through therapy, he had recovered "blocked" 
memories of being threatened and sexually assaulted by MPs while 
stationed in Germany.  He indicated he had not reported the 
assaults when they occurred because he had feared possible 
repercussions.  He testified that he had not reported the 
incidents to his platoon commander, or to anyone within his chain 
of command, and that he had not told anyone else about the attacks 
until many years after service, while in treatment with Dr. L.  He 
also indicated that he had never sought medical care or treatment 
in service for the assaults, or injuries related thereto.  He 
reported that he had not had any performance or personnel problems 
in service, and explained that he had been able to perform his job 
in service because much of his work had involved driving a truck 
off-base, where he had felt more comfortable.  He testified that 
he had attempted to avoid his attackers by staying at a private 
residence off-base and by spending weekends out of town.  The 
veteran's representative conceded that the assaults had not been 
reported during service, but maintained that alternative evidence 
of the assaults existed inasmuch as the veteran's service medical 
records reflected that he had been treated for anxiety and 
hypertension shortly after one of the attacks.  The representative 
also asserted that none of the examiners who had treated the 
veteran had questioned the truthfulness of his allegations.

Also received at the May 1999 hearing were reports from Dr. L., 
dated in March and May 1999.  Those records reflect, among other 
things, the veteran's continuing treatment for problems associated 
with PTSD.

In an October 1999 decision, the Board denied the veteran's claim 
for service connection for PTSD.  Evidence submitted since that 
decision is summarized below:

Dr. S. S. from Yale University wrote a letter in September 2001.  
He confirmed that the veteran had been treated by the Anxiety/PTSD 
clinic of the VA since 1994.  He wrote that the veteran continued 
treatment through VA by Dr. D.J.  He wrote that the veteran's PTSD 
and dissociative disorder resulted from a sexual assault while in 
the military.  

Dr. D. J., a psychologist with the PTSD Center wrote a letter in 
August 2001.  He wrote that the veteran had been treated for major 
depression, PTSD, and dissociative identity disorder by both VA 
and fee basis therapists since 1994, and all had concurred that 
the veteran suffered from those disorders, and that they were 
caused originally by a rape the veteran experienced while in 
service in the Spring of 1971 in Buzthbuck, Germany.  He wrote 
that of importance was the fact that upon the veteran's discharge 
in January 1972, he was diagnosed with hypertension, for which he 
subsequently became service-connected.  He wrote that such 
hypertension is consistent with a stress-related event, especially 
one as humiliating as the rape he experienced, for which few if 
any veterans report.  He wrote that in this sense there was 
medical evidence of a stress-related disorder near the time of the 
alleged victimization, evidence that was not considered in the 
previous application.  He indicated that he had worked at the West 
Haven VA Medical Center for 17 years, and had evaluated several 
hundred veterans, and knew that some veteran may exaggerate or 
even lie for secondary gain.  He wrote that the veteran was not 
one of these veterans, and he deserved to receive the 
acknowledgement for his current disorder, in terms of its actual 
cause. 

VA Medical Center treatment records were submitted from 2002-2003.  
He was seen for his hypertension during this time.

The veteran was afforded a hearing before a decision review 
officer in May 2003, a transcript of which has been associated 
with the claims folder.  He described the traumatic events which 
he alleged occurred in service.  He stated that he went to go 
swimming one day in an off-base swimming area, when he was 
sexually assaulted by several military police officers.  He 
testified that he moved off-base after that, but that the police 
officers continued to harass him after that.  He indicated that he 
did not know the names of the police officers.  He wrote that the 
fact that he requested to live off-base and was approved lends 
support to his story.  He stated that he moved off-based a couple 
of months before leaving service.  He described some rectal 
bleeding from the assault, but nothing constant.  He stated that 
he did not describe the event to anyone until 1993.  

The veteran was afforded a hearing before a traveling member of 
the Board in October 2003, a transcript of which has been 
associated with the claims folder.  He described an incident in 
September or October 1971 where he went to go swimming in a "swim 
bog".  He stated that he was sunbathing when he was harassed by 
three military police officers.  He testified that after the 
incident occurred, he got permission to move off base.  He 
testified that he got an early discharge for the "reducing of 
course."  He described being treated after that incident for 
hypertension.  He testified that he had been married twice, and 
had two children of his own, and another adopted daughter.  He 
stated that at the time of the incident, he was a truckdriver, in 
charge of resupplying missiles.  He stated that his performance 
evaluations did not suffer after the incident in question.  He 
described additional episodes where he was harassed by the police 
officers.  


Whether the veteran has submitted new and material evidence in 
order to reopen his claim

As noted above, in October 1999, the Board denied the veteran's 
claim of service connection for PTSD.  Under applicable laws and 
VA regulations, this decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104 (a), 3.156 (2002).  

As defined by the regulation in effect when the veteran filed his 
application to reopen his claim on August 13, 2001, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156 (a) (2002).  There was no requirement, 
however, that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
create a reasonable possibility that the outcome of the case on 
the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Instead, the Federal Circuit, reviewing the history of 
former section 38 C.F.R. § 3.156 (a), including comments by the 
Secretary submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of a 
complete record rather than a showing that the evidence would 
warrant a revision of a previous decision.  Id. at 1363.

The United States Court of Appeals for Veterans Claims (Court) has 
held that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of a 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In its guidelines for implementing the VCAA, the VA amended the 
definition of what constitutes new and material evidence.  The 
amended definition of new and material evidence applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001) 
(codified as amended at 3.156 (a)).  It does not apply to the 
veteran's claim to reopen because the veteran filed it at the RO 
on August 13, 2001.

Regarding the veteran's attempt to reopen his claim of service 
connection, he submitted a statement from Dr. S.S. from Yale 
University in September 2001, a letter from Dr. D. J. of the PTSD 
Center in August 2001, and VA Medical Center treatment records 
unrelated to his PTSD.  He also provided testimony at two separate 
hearings, one in May 2003, and the other in October 2003.  

It is determined that since the October 1999 decision, the veteran 
has submitted new and material evidence in order to reopen his 
claim.  In particular, Dr. J. J. wrote in his August 2001 letter 
that the hypertension that the veteran developed in service is 
consistent with a stress-related event, especially one as 
humiliating as the type the veteran claimed happened.   Even 
though Dr. L. provided a similar statement in January 1997 (he 
wrote that the veteran had developed anxiety-related hypertension 
in service, but noted that the psychiatric anxiety-related genesis 
of the veteran's hypertension was never recognized as the cause of 
his disability) the opinion by Dr. J. J. is neither cumulative nor 
redundant of the evidence of record at the time of the October 
1999 decision that denied service connection for PTSD.  See Wray 
v. Brown, 7 Vet. App. 488, 492 (1995) (additional medical opinions 
are treated as corroborative, rather than merely cumulative, 
evidence); Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(corroborating evidence is relevant and probative, with a 
reasonable probability of changing the outcome, and hence, 
material); see also Elkins v. West, 12 Vet. App. 209, 218 (1999) 
(en banc).  

The newly received evidence is of such significance that it must 
be considered in order to fairly decide the merits of the claim, 
and it is determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  It needs to be 
emphasized that this decision does not address the veteran's claim 
on the merits.  When the veteran's claim is decided on the merits, 
a factual determination will have to be made as to whether the 
veteran's in-service stressor occurred or not.  

As the veteran's claim has been granted (new and material evidence 
has been submitted to reopen his claim), it is determined that the 
Veterans Claims Assistance Act of 2000 (VCAA) has been complied 
with.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for PTSD, the veteran's claim is 
reopened.  


REMAND

As noted in the discussion above, the veteran's claim of service 
connection for PTSD was reopened on the basis that new and 
material evidence had been submitted.  The next step is to address 
the question of whether service connection is warranted.  

Under the applicable law and VA regulations, in order to establish 
service connection, the evidence must demonstrate that the current 
disability is the result of a disease or injury that either began 
in or was aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 4.125 (a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence establishes 
that the veteran  engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the  circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.   38 C.F.R. § 3.304 (f) (2002).  

The veteran has been diagnosed with PTSD.  His claimed stressors 
are based on personal assault.  As the evidence shows that the 
veteran did not engage in combat, the law requires that his 
stressors be corroborated.  The veteran's lay testimony alone is 
not enough to establish the occurrence of an alleged stressor. See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In this regard, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has established 
special procedures for evidentiary development.  Patton v. West, 
12 Vet. App. 272, 277 (1999).  These procedures, which became 
effective in February 1996, take into account the fact that since 
personal assault is an extremely sensitive issue, many incidents 
of personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  These 
procedures thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources of 
evidence.  See VA Adjudication Procedure Manual M21-1 (hereinafter 
M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) (substantially 
enlarging on the former Manual M21-1, Part III, paragraph 7.47c(2) 
(Oct. 11, 1995)).  

In addition, the Court in Patton stated that in two places, M21-1, 
Part III, para. 5.14(c)(3) and (9), appeared improperly to require 
that the existence of an in-service stressor be shown by "the 
preponderance of the evidence" and held that any such requirement 
was inconsistent with the benefit of the doubt doctrine found in 
38 U.S.C. § 5107(b).  Therefore the evidence need only be in 
relative equipoise to prevail on the question of the existence of 
the stressor.

In addition, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence of a 
stressor in claims for service connection for PTSD resulting from 
personal assault.  These new regulations partially divided and 
expanded 38 C.F.R. § 3.304(f), and require that VA not deny such 
claims without: (1) first advising claimants that evidence from 
sources other than a claimant's service medical records, including 
evidence of behavior changes, may constitute supporting evidence 
of the stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential sources of 
such evidence.  67 Fed. Reg. 10330-32 (March 7, 2002) (to be 
codified at 38 C.F.R. § 3.304(f)(3)) .

Specifically, this regulation provides the following guidance:

If a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an appropriate medical 
or mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  

67 Fed. Reg. 10330-32 (March 7, 2002) (codified at 38 C.F.R. § 
3.304(f)(3)).

The evidence shows that in October 2001, the RO mailed the veteran 
a letter requesting information in support of his claim for 
service connection for PTSD secondary to a personal assault.  
However, the evidence does not show that the veteran was apprised 
of all of the provisions of 38 C.F.R. § 3.304(f)(3).  
Specifically, the veteran was not apprised that evidence from 
sources other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor.  Accordingly, the veteran's claim must be remanded 
so that he can be so apprised.

To ensure full compliance with due process requirements, the case 
is REMANDED to the RO for the following development:

1.  The RO should obtain all current treatment records regarding 
the veteran's PTSD.  

2.  The RO should complete the development required in 38 C.F.R. § 
3.304(f)(3) regarding the claimed in- service personal assault.  
The RO should send the veteran a development letter for PTSD 
claims based upon personal assault which conforms with 38 C.F.R. § 
3.304(f) (3).  Specifically, the RO should inform the veteran that 
evidence from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor, and should allow him the opportunity to 
furnish this type of evidence or advise VA of potential sources of 
such evidence.  The RO should also consider development of 
alternative sources of information if the appellant identifies 
such sources. 

3.  Thereafter, the claim for service connection for PTSD should 
be re-adjudicated, according to the provisions of 38 C.F.R. § 
3.304(f).  In the event that the claim is not resolved to the 
satisfaction of the appellant, he should be provided a 
supplemental statement of the case which includes a summary of 
additional evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  After the veteran 
and his representative have been given the applicable time to 
submit additional argument, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



